Citation Nr: 9922047	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-37 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 for 
the residuals of a right anterior compartment release.

2.  Entitlement to a disability rating in excess of 10 for 
the residuals of a left anterior compartment release.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1992 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision granted service 
connection for the residuals of bilateral anterior 
compartment release and assigned a noncompensable (0%) 
percent rating, effective in March 1996.  Subsequently, a 
March 1999 rating decision granted a disability rating of 10 
percent for each anterior compartment release, effective 
March 9, 1996.  

The Board notes that it has recharacterized the issues of 
entitlement to disability ratings in excess of 10 percent, 
rather than as issues of increased ratings.  This is to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Affairs (Court), in Fenderson v. West, 
12 Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson. 12 
Vet. App. 132 (1999), emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and remanded 
the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issues on appeal as claims for increased disability ratings, 
rather than as a disagreement with the original rating awards 
for these disorders.  However, the RO issued a SOC providing 
the appellant with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for 
these conditions.  In addition, the appellant's pleadings 
herein clearly indicate that he is aware that her appeal 
involves the RO's assignment of an initial disability 
evaluation.  Moreover, the recent RO rating decision which 
granted disability ratings of 10 percent assigned effective 
dates back to the original date of grant of service 
connection.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The case was previously before the Board in February 1998, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected residuals of bilateral 
anterior compartment release are manifested by subjective 
complaints of pain, discomfort, numbness and fatigability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a right anterior compartment release have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, 4.73 and Diagnostic Code 
5326 (1998).  

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a left anterior compartment release have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, 4.73 and Diagnostic Code 
5326 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for increased 
disability evaluation for her service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's service medical records reveal that during 
active service she had complaints of bilateral leg pain with 
exertion.  In July 1994 surgical treatment was required in 
the form of bilateral anterior leg compartment release.  
Subsequent to the surgery the veteran continued to have 
complaints of bilateral leg pain.  Ultimately she was 
separated from service as a result of Medical Board 
proceedings.

In May 1996 a VA general medical examination of the veteran 
was conducted.  She complained of bilateral leg pain.  She 
stated that driving a car for periods over four hours hurt 
her legs.  Physical examination revealed no swelling, 
atrophy, tenderness, loss of motion, or effusion.  

In February 1997 a VA neurology examination of the veteran 
was conducted.  She recounted her history of surgery in 1994, 
and indicted that her leg pain had not improved.  
Specifically she complained of muscle pain and numbness in 
the lower extremities.  Motor strength examination  was 
normal, "5/5.  On sensory examination she had subjective 
degrees of pin-prick in the anterior aspect of her shins 
bilaterally."  Her gait was normal and deep tendon reflexes 
were "2+."  Nerve conduction studies of the lower 
extremities revealed no abnormality.  The impression was 
"lower extremity pain.  She has long-standing history of leg 
pain, however there was no significant neurological deficit 
on here examination.  Here EMG nerve conduction studies were 
within normal limits for her lower extremities."  

In May and July 1998 VA orthopedic examinations of the 
veteran were conducted.  These examinations were conducted by 
the same physician and the results are very similar.  She 
continued to complain of leg pain and swelling of the legs 
after standing at work.  She also reported numbness and 
"knots" on her legs.  Physical examination revealed well-
healed incisions in the proximal paratibial crest area which 
were approximately 2 inches in length along with two distal 
incisions in the distal tibial crest area.  "In between 
these two incisions when the patient dorsiflexes her feet, 
she has the appearance of a large muscle mass as the anterior 
tibialis muscle contracts in an unrestrained fashion."  The 
veteran had good gait.  Range of motion of the knees was 0 to 
135 degrees and there was no indication of knee effusion or 
instability.  "Both ankles show the following ranges of 
motion: 0-20 degrees plantar flexion, 0-45 degrees, inversion 
and eversion reveal a range of 25 degrees eversion and 15 
degrees eversion.  The extremes of these ranges were not 
painful.  No crepitation was elicited.  Palpation of the 
distal third of the anterolateral aspect of the compartment 
reveals some nodular areas as the muscle expands and 
contracts."  X-ray examination of both knees, ankles, 
tibias, and fibulas revealed no abnormality.  The diagnosis 
was "remote bilateral compartment syndrome, leg between knee 
and ankle."  The examining physician's comments were:   

No pain was present during the examination 
representing limitation of motion.  There was no 
muscle spasm; however, swelling or prominence and a 
deformity or deviation from the usual configuration 
in the leg is produced by the surgical procedure 
which is designed to relax the restraining fascia 
over the compartment of the leg anteriorly which 
would cause these muscles to present prominently 
during dorsiflexion and eversion.  However, this 
does not weaken the musculature or impair its 
function, rather would improve function by release 
of the restraint.

I found no evidence of impairment of ankle joint 
motion or function and no evidence of impairment at 
the level of the knee.

Manual muscle evaluation was done on the lower 
extremities.  At the end point of resistance, this 
patient manifested a weak response in resistance to 
the peroneal group, dorsiflexors of the foot and 
toes. This sudden release was preceded by a good-
normal strength and she did not manifest, 
clinically, footdrop when she was disrobed to show 
the lower extremities and in a standing and walking 
position.  The patient's history, however, does 
suggest fatigability and intermittent discomfort. I 
am unable to definitely establish that there is 
motion lost due to pain on use based on the 
examination today.

The patient states that there is a limitation on 
normal function that is caused by discomfort and 
pain the lower extremities as stated above.  I 
found no impairment or restriction of range of 
motion which is expressed in degrees as above.  I 
feel that these degrees represent a normal range of 
motion for this patient.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

The service connected residuals of bilateral anterior 
compartment release are currently rated as 10 percent 
disabling for each leg under diagnostic code 5326.  That 
rating contemplates extensive muscle hernia, without other 
injury to the muscle.  The 10 percent rating is the only 
rating assignable under this diagnostic code.  38 C.F.R. Part 
4, § 4.73, Diagnostic Code 5326 (1998).  

The Board notes that rating under Diagnostic code 5326 for a 
muscle hernial seems to be the most appropriate rating based 
on the veteran's disability picture.  The medical evidence 
reveals that when the veteran dorsiflexes her feet she has 
the appearance of a large muscle mass as the anterior 
tibialis muscle contracts in an unrestrained fashion in 
between her surgical incisions.  This most nearly 
approximates a muscle hernia.  The Board has considered 
rating the veteran disability under all other potentially 
appropriate diagnostic codes.  The most appropriate would 
seem to be diagnostic codes related to the knee or the ankle.  
However, VA examination reveals that the veteran's knees and 
ankles are normal without any noted impairment.  As such, 
rating these joints is inappropriate.   38 C.F.R. § 4.71, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262, 5270, 5271 
5272 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for each leg.  The Board has 
considered the veteran's claim for an increased original 
rating for her musculoskeletal disability under all 
appropriate diagnostic codes.  However, no other diagnostic 
code is appropriate to rate the veteran's service connected 
disability.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  T

The veteran is rated as 10 percent disabled for each leg as a 
result of the residuals of her bilateral anterior compartment 
release during service.  The competent medical evidence of 
record reveals that she has subjective complaints of pain, 
discomfort, numbness and fatigability.  She also has bulging 
of the muscle between here surgical incisions when she 
dorsiflexes her feet.  This most nearly approximates a muscle 
herniation at a 10 percent disability rating.  However, the 
objective medical evidence of record does not indicate a more 
severe disability.  As such, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for the service connected residuals of a right and 
left anterior compartment releases.


ORDER

A disability rating in excess of 10 percent for the residuals 
of a right anterior compartment release is denied.

A disability rating in excess of 10 for the residuals of a 
left anterior compartment release is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

